t c memo united_states tax_court christopher joseph bush and robin leigh pickering petitioners v commissioner of internal revenue respondent docket no filed date christopher joseph bush and robin leigh pickering pro sese michele a yates for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined that certain deductions were not ordinary and necessary expenses_incurred while carrying ona trade_or_business we must decide whether petitioners are entitled to deduct on schedule c profit or loss from business cost_of_goods_sold and various business_expenses for we hold that they are not we must also decide whether respondent’s notice_of_deficiency is valid we hold that it is some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in alexandria virginia petitioners are husband and wife references to petitioner in the singular are to christopher joseph bush unless otherwise noted findings_of_fact in petitioner established aspiring artists a sole_proprietorship whose stated purpose was to manage and develop artistic talent in this pursuit petitioner represented a band and entered into an agreement with his stepdaughter jennifer hummer sometimes jennifer or petitioners’ daughter or petitioner’s stepdaughter petitioners filed a joint_return in petitioners attached to their federal_income_tax return a schedule c on which they reported dollar_figure of gross_receipts and claimed various deductions relating to aspiring artists aspiring artists’ only contract entered into in october of was with petitioners’ daughter ’ despite having entered into this contract in october of petitioners deducted expenses_incurred throughout the entire calendar_year jennifer was a high school student at salem high school salem in addition to the time she spent at salem jennifer worked three part-time jobs to help support the pursuit of her ultimate career goal of becoming a successful ballerina to help attain her goals jennifer trained at the virginia school of the arts in lynchburg vsa vsa serves as a training ground for people hoping to develop careers in the fine arts particularly those interested in dance vsa is an expensive place to receive an education petitioners shared jennifer’s hope that one day she would have a successful career as a ballerina to support both their daughter’s and their aspirations petitioners helped jennifer in any way possible to help save on room and board petitioners had jennifer live at their home and commute the miles to and from vsa six times each week petitioners paid for all expenses related to jennifer’s commute including gasoline oil changes service and repairs in addition petitioners paid for jennifer turned years old in date prior to attaining the age of majority jennifer and petitioner had a tacit agreement that she would in one manner or another pay him back for some of the money he spent supporting her pursuit of a ballet career q4e- supplies pointe shoes clothing vsa’s tuition and other expenses essentially petitioners took care of any expense jennifer had including medical bills jennifer’s contract with aspiring artists purports to be a talent-agent agreement the contract states petitioner’s responsibility to pay for jennifer’s supplies commuting dance classes and other expenses according to its terms the contract required that jennifer pay dollar_figure a month to aspiring artists to help pay for tuition at vsa and other related costs petitioners’ daughter was allowed to pay less than dollar_figure per month if aspiring artists determined that she was overburdened jennifer paid less than the dollar_figure for the first months of the contract october november and december of the year in issue because her parents decided that it was important for her to spend her time focusing on end of the year performances jennifer’s contract included a four-year out provision that bound her to pay percent of gross dance-related income over the first months four 10-month dance seasons of her ballet career petitioner contacted professionals in the dance industry inquiring about the best_method of getting an aspiring dancer a permanent job with a dance company petitioner focused his energies on securing a job for his stepdaughter petitioner however failed to develop other aspects of aspiring artists such - as drafting a business plan or long-term financial analysis of the profitability of aspiring artists as a result of petitioner’s efforts and jennifer’s hard work and skill the new york theatre ballet nytb extended her an offer of employment jennifer’s contract entered into in august of engaged her as an apprentice dancer from august through december of the period of the contract included training and rehearsal time as well a sec_3 weeks of the nutcracker ballet performances both petitioners and jennifer were overjoyed with jennifer’s success on date respondent sent to petitioners by certified mail a notice_of_deficiency the notice_of_deficiency informed petitioners that respondent determined that the following dollar_figure of schedule c expenses petitioners deducted for expenses related to their daughter’s dance education would not be allowed schedule c expenses deducted by petitioners allowed mileage dollar_figure sdollar_figure advertising wages cost_of_goods_sold depreciation employee_benefits supplies big_number big_number meals utilities education and medical other big_number travel big_number big_number - - opinion schedule c deductions petitioners maintain that all deductions were part of a legitimate business whose primary objective was to earn a profit respondent’s position is that the contested deductions are unsubstantiated personal expenses sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses sec_262 in this case petitioner’s agreement with his stepdaughter was in furtherance of the personal desires of both parents and daughter that jennifer should prepare herself for a career as a ballerina petitioners have not shown that payments for one’s own daughter’s training and education conditioned upon the commitment of her future earnings are ordinary and necessary business_expenses generally under sec_183 and b individuals are not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or - of sec_212 for deductions to be allowed under sec_162 or sec_212 or taxpayers must establish that they engaged in an activity with the actual and honest objective of making an economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable however taxpayers must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit_motive exists is determined by evaluating all surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to taxpayers’ self-serving statements of intent 68_f3d_868 5th cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs taxpayers bear the burden of proving that they engaged in the activity with the intent of making a profit rule a sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an we do not find that the burden shifting provisions of sec_7491 apply --- - activity 1s engaged in for profit these factors are the manner in which the taxpayers carry on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayers in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profit if any the financial status of the taxpayers and elements of personal pleasure or recreation no single factor nor the existence of a majority of factors favoring or disfavoring a profit objective is necessarily controlling 949_f2d_345 10th cir affg tcmemo_1990_148 taking into account the relevant factors outlined above and considering the facts and circumstances relating to aspiring artists’ activities we are not persuaded that petitioner engaged in those activities with the objective of making a profit petitioner attempted to show that he managed some aspects of aspiring artists in a businesslike fashion petitioner maintained detailed records relating to car expenses including repair costs gasoline receipts and miles traveled by his stepdaughter it appears however that those records were maintained primarily to support tax deductions not as a record --- - of business operations petitioner maintained a separate checking account for aspiring artists but jennifer's mother petitioner robin leigh pickering made some vsa tuition payments out of her personal checking account commingling of funds indicates that an activity is more closely related to a hobby than a business see lundguist v commissioner tcmemo_1999_ affd without published opinion 211_f3d_600 11th cir while petitioner claims to have advertised aspiring artists’ services during the year in issue this court finds that there is no evidence of advertising until august of petitioner’s advertising efforts consisted of soliciting students interested in commuting to vsa for a fee had the solicitations been effective the fees would merely have mitigated the cost of jennifer’s auto expenses additionally petitioner failed to create any type of business plan which outlined strategies ensuring a profitable business venture petitioner failed to create any type of budget or break-even analysis petitioner did not know when or how if ever he would make a profit and there was no concerted or articulated effort to make that a reality such lack of information upon which to make educated business decisions tends to belie a taxpayer’s contentions that an activity was pursued with the primary objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion -- - 188_f3d_507 6th cir see also nova v commissioner tcmemo_1993_563 thus we find that petitioner did not operate aspiring artists in a businesslike manner petitioner spoke with two people who are involved in the dance industry it appears from the record that petitioner spoke with each of the identified experts only once petitioner solicited advice regarding securing auditions for his stepdaughter petitioner testified that one expert advised him to have jennifer go to a company class with a major company and she would be the only person dancing with the whole corps de ballet petitioner followed this advice petitioners themselves however had no prior dance experience petitioner states that because his stepdaughter has taken dance classes for more than years ms pickering’s knowledge and experience over those years qualifies her as an expert but petitioner did not seek any advice on how to start or maintain a business as a talent adviser petitioner did not contact any expert regarding the standard business practices and economics of running his own talent agency see 809_f2d_355 7th cir affg tcmemo_1985_523 while petitioners might have had some familiarity with the dance industry that experience does not translate into the ability to operate a profitable business zidar v commissioner tcmemo_2001_200 we are not persuaded by the evidence on the record that petitioner’s experience or his scant contact with experts supports his contention that he entered this venture with the objective of making a profit mccarthy v commissioner tcmemo_2000_135 demattia v commissioner tcmemo_1998_ it is apparent from the record that petitioner had no reason to expect appreciation in the value of his agreement with jennifer see sec_1_183-2 income_tax regs petitioner spent the majority of his money on the cost of tuition at vsa travel and automobile expenses the evidence shows that the only opportunity for petitioner to recoup his investment was through his agreement with jennifer securing for himself percent of her dance-related income the value of the agreement is at best speculative jennifer’s nytb contract paid her approximately dollar_figure for a month dance season respondent disallowed dollar_figure of the expenses petitioners claimed for jennifer in because her agreement states that she will repay aspiring artists percent of her dance-related earnings she would need to earn more than this computation is based on jennifer’s contract with nytb which compensated jennifer as follows your gross performance compensation will be as follows nutcracker tour dollar_figure per week nyc nutcracker season flat fee of dollar_figure in addition during rehearsal periods you will be compensated at the rate of dollar_figure per week dollar_figure in the first months of her dance career for petitioner to break even on his investment see demattia v commissioner supra nova v commissioner supra petitioner makes repeated references to the fact that he was unable to afford to send his stepdaughter to vsa without her working part-time jobs to help with expenses petitioner asserts that as a result of his financial status this factor necessarily falls in his favor we disagree pearson v commissioner tcmemo_1996_66 petitioners’ income from wages in was dollar_figure in addition petitioner received dollar_figure in gross_receipts from activities related to his chess company petitioners were by no means wealthy however the deductions with respect to aspiring artists reduced their tax_liability in addition petitioners benefited from the personal pleasure involved in watching their daughter grow into a ballerina even if we were to find that this factor supported petitioners’ position it would not outweigh the other factors the existence of personal or recreational elements in an activity may indicate that the activity is not engaged in for profit where an activity however lacks any appeal other than profit a profit objective may be indicated see sec_1 b income_tax regs where the possibility of making of profit is small given the other factors and the personal satisfaction is substantial it is clear that the latter possibility constitutes the greater motivation for the activity stasewich v commissioner tcmemo_2001_30 quoting burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioner’s testimony throughout trial consistently refers to the pride instilled in him by jennifer’s hard work and success he indicated that jennifer worked especially hard to go to high school work and simultaneously attend vsa petitioner was very pleased that all of his stepdaughter’s hard work paid off with a contract with nytb the vast majority of the schedule c expenses claimed for the year in issue were attributable to jennifer’s training attire and travel for her dance education this fact coupled with the factors enumerated above indicates that petitioner did not engage in this activity out of motivation for profit instead petitioner’s primary motivation was that of pride and personal gratification see whalley v commissioner tcmemo_1996_533 it is plain to this court that petitioner’s primary and dominant motivation with respect to expenditures_for jennifer’s ballet training was familial the record shows that despite not being an agent or employee of aspiring artists ms pickering paid for some of jennifer’s dance expenses petitioners wanted what most parents want for their children for them to be successful in their chosen careers mccarthy v commissioner supra demattia v commissioner supra nova v commissioner tcmemo_1993_563 sec_262 prohibits taxpayers from taking deductions for expenses that are inherently_personal living or family_expenses the purchase of school supplies including pointe shoes and other dance clothing is a nondeductible personal and family expense werbianskyj v commissioner tcmemo_1975_93 the cost of providing a ballet education is also a nondeductible personal_expense see 264_f2d_889 4th cir affg per curiam tcmemo_1958_169 ates v commissioner tcmemo_1985_469 sec_1_262-1 income_tax regs we hold that the disallowed schedule c deductions for jennifer’s pointe shoes clothing and dance tuition were all nondeductible personal and family_expenses we hold further that petitioners’ schedule c deductions related to jennifer’s dance education are allowable up to dollar_figure aspiring artists’ gross_receipts less those deductions allowed irrespective of the lack of a profit_motive sec_183 we similarly find that the cost incurred by petitioners for jennifer’s medical_expenses is a personal family expense the deduction of which is prohibited by sec_262 except as allowed by sec_213 jennifer was covered by the health insurance_policy owned by her father petitioner purported to create a self insured medical plan aspiring artists company -- - under the plan petitioner agreed that aspiring artists would pay up to the dollar_figure deductible for jennifer’s medical_expenses not covered by her father’s insurance_policy petitioner signed the handwritten document creating the medical plan agreement dated date there were however outstanding medical_expenses from march or earlier of from the record it appears as though these expenses stem from a period of time prior to their daughter's commencing her education at vsa all the payments made with respect to jennifer’s medical_expenses were made by personal checks most of them on checks drawn by ms pickering this court finds that jennifer’s medical_expenses are not deductible on schedule c as business_expenses but petitioners may claim them on schedule a itemized_deductions subject_to the 5-percent limitation of sec_213 validity of the notice_of_deficiency petitioners contend that the notice_of_deficiency issued by respondent is invalid because it specified date a legal_holiday as the last day on which petitioners could file a petition with the tax_court the notice_of_deficiency states that if petitioners want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency petitioners urge this court to hold that identifying a legal_holiday as the last - possible date on which petitioners could file a timely petition with this court renders the notice_of_deficiency invalid pursuant to section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_767 petitioners’ research curiously failed to uncover sec_7503 which states that when the last day prescribed under authority of the internal revenue laws for performing any act falls on a legal_holiday the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a legal_holiday even when the commissioner fails to state the petition date on the notice_of_deficiency but the taxpayer nonetheless receives the notice and files a timely petition the notice is valid 114_tc_489 affd 275_f3d_912 10th cir pursuant to sec_7503 the final date on which petitioners could have filed a timely petition with this court was wednesday date one day later than the date on the notice_of_deficiency petitioners filed their petition with the tax_court on date within the time prescribed by statute therefore this court rejects petitioners’ argument from an analysis of the facts and circumstances in this case we hold that petitioner did not operate aspiring artists’ relationship with his stepdaughter with the actual and honest objective of making a profit thus the activity cannot be considered a trade_or_business for purposes of sec_162 accordingly we sustain respondent’s determination that petitioners are not allowed certain aspiring artists schedule c deductions for the expenses claimed for the year in issue in excess of the gross_income reported by the activity the court has considered all other arguments advanced by petitioners and to the extent not discussed above has found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
